DETAILED ACTION
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1, 2, 9 and 10 are objected to because of the following informalities:  the informalities include numerous typographical errors, inconsistent/incomplete language, etc. The following amendments are suggested:  

1. (Currently amended) A device for positioning of a coronary stent within coronary arteries, comprising: 
a housing with a screw rotating wheel, the screw rotating wheel made up of a single piece including an upper part which 
a screw fixedly attached to the screw rotating wheel, placed in thread elements of a runner, the runner configured to allow horizontal movement of the screw; 
an elastic coupling placed on 


the housing further including  has an internal part 
the fixing button is centered within the housing by a plurality of centering reinforcement plates inside the housing, the plurality of centering reinforcement plates 
the plug comprising a tapered plug and a pressure plug, the pressure plug placed on a
wherein the pressure plug is placed end-to-end with the tapered plug at a cut point within the runner, the runner further includes a lower edge part of which is 

a spring connected via the side hole in the runner with a side element edge at the cut point and is fixed on the side opposite to the fixing button.  

2. (Previously presented) The device, according to claim 1, is characterized in that the housing is formed of plastic, wherein a surface of the housing configured to contact

9. (Currently amended) A method for positioning of a coronary stent within coronary arteries, comprising: 
, wherein the delivery system is placed within a device housing, 
the coronary stent is gradually inserted with the delivery system inside the device housing, 
after the declamping of the coupling, by release of the fixing button, the coronary stent delivery system is placed through the housing via through holes in the housing, 


the operator then releases the fixing button and rotates a screw rotating wheel using his/her right hand transforming the rotational movement of the rotating wheel into axial  movement of  a runner and which moves the delivery system at a distance required for positioning of the coronary stent inside a vessel, 
pressing the fixing button the operator may also return a mechanism for fixing the coronary stent delivery system into the initial position by rotating the wheel in a 

10. (Currently amended) A method for positioning of a coronary stent within coronary arteries, 
a rotation gear and a hold-down cylinder and forming a through hole for placement of the delivery system in through a front and a back part

Appropriate corrections are required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-4, 9, and 10 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-4, the prior art alone or in combination with fails to disclose or make obvious a device for the positioning of a coronary stent comprising a housing with a screw rotating wheel, wherein the upper portion of the wheel bulges over the housing, and the lower portion is within the housing; the device also comprising a runner which allows for horizontal movement of a screw, the housing further including a window on an upper lateral side and a scale for the runner’s position determination in the upper part. The system further comprising a delivery system with a coronary stent having a fixing button in a left side of the housing; wherein the fixing button includes an internal rectangular plate inside the housing which interacts with plug which comprises a tapered plug and a pressure plug, placed opposite the runner.
The closest prior art, Wu (US 20100145431 A1), discloses a device for positioning of a coronary stent (stent delivery device) (abstract) within coronary arteries (blood vessels – paragraph [0001]) is characterized in that it comprises a housing (see annotated Fig. 5) with the screw rotating wheel (see annotated Fig. 5), which upper part (see annotated Fig. 5) bulges over the housing (see annotated Fig. 5) and the lower part (see annotated Fig. 5) is inside the housing (see annotated Fig. 5) made as a single element (Examiner’s note: the screw rotating wheel as referenced in the annotated figure 5 is formed of a single piece) with the screw (see annotated Fig. 5) placed interacting with the rotation gear (see annotated Fig. 5) placed on the pressure plug (see annotated Fig. 5) with a possibility of rotating (Examiner’s note: the pressure 
However, Wu fails to disclose or make obvious wherein the device comprises a runner configured to allow horizontal movement of a screw with threads, a window and a scale for the runner’s position determination in the upper part of the housing, and a tapered plug placed end-to-end with the pressure plug at a cut point. Furthermore, it would not have been obvious to modify the device of Wu to cure the deficiencies of the device as the modification could result in the device of Wu no longer being able to be used for its intended purpose, and additionally there is no motivation nor would it have been obvious to modify the device of Wu with the above. 
Annotated Figure 5 of Wu

    PNG
    media_image1.png
    437
    824
    media_image1.png
    Greyscale

Regarding the method claim 9, the prior art of record fails to disclose or make obvious a method for positioning a coronary stent within the coronary arteries comprising the steps of inserting a stent delivery device within a device housing, wherein the operator presses on a fixing button, with a rectangular part within the housing, wherein the rectangular part presses on a plug, and declamps a coupling within the housing such that the coronary stent delivery system can be placed via through holes in the housing, and when the operator releases the fixing button, a spring pulls out of a side element of the plug, returning a tapered element and the button into an initial button, and the coupling holds the delivery system, allowing the operator to manually pass the coronary stent through the delivery system placed in the device, once the stent is at the necessary area, the operator then pushes the fixing button again, which opens up the coupling and allows for the operator to move the device through the housing by rotating a wheel connected to a screw within a runner. 

However, Wu fails to disclose or make obvious the method steps of pressing a fixing button such that a rectangular inner plate of the fixing button presses on a plug which then allows a stent delivery system to pass through the housing, via a coupling with through holes; Wu also fails to disclose or make obvious the method steps of releasing a fixing button such that a spring pulls out of a side element of the plug, and returning a tapered element and the button to an initial position. It would not have been obvious to modify the system of Wu such that the device operated along the same method steps listed above, as it would render the device of Wu in operable for its intended use, because the “fixing button” of Wu is simply a lock, which presses on a shaft causing the shaft to stop motion, and does not allow a stent delivery system to pass through the housing when pressed.
Regarding the method claim 10, the prior art of record fails to disclose or make obvious a method for positioning a coronary stent within the coronary arteries comprising the steps of inserting a stent delivery device within a device housing, wherein a fixing button is placed in a side part of the housing and is pushed, when pushed an internal element of the fixing button goes down, relieving pressure between a rotational gear and a hold-down cylinder forming a though hole for placement of the delivery system through the housing; the method further comprising the steps of releasing the fixing button which fixes the delivery system inside the device, and using a 
The closest piece of art, Wu (US 20100145431 A1), discloses a device for positioning of a coronary stent (stent delivery device) (abstract) within coronary arteries (blood vessels – paragraph [0001]) is characterized in that it comprises a housing (see annotated Fig. 5) with the screw rotating wheel (see annotated Fig. 5). 
However, Wu fails to disclose or make obvious the method steps of pressing a fixing button an internal element of the fixing button goes down and releases pressure on a rotational gear and a hold-down cylinder. It would not have been obvious to modify the system of Wu such that the device operated along the same method steps listed above, as it would render the device of Wu in operable for its intended use, because when the “fixing button” of Wu is pressed, the “rotational gear” is not relieved of pressure, and is applied pressure via the “pressure plug” referenced in the annotated Fig. 5 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/MELANIE R TYSON/Primary Examiner, Art Unit 3771